This case is before us on petition for rehearing. The petition for rehearing is denied, but on authority of Crichlow, et ux., v. Maryland Casualty Co., 103 Fla. 267, 268, 137 So. 276, the judgment of affirmance by this Court is hereby amended to read:
The order appealed from is affirmed with leave to the Appellants in the court below to apply to the Circuit Court for an order fixing a reasonable time within which to take testimony as to the issues made and thereafter to proceed with the case to final hearing on the pleadings and testimony so taken, as if no steps in the cause had been taken in the Circuit Court pending the appeal in the Supreme Court.
It is so ordered.
  ELLIS, C.J., and TEFRELL and BUFORD, J.J., concur. *Page 106
BROWN and DAVIS, J.J., concur in the opinion and judgment.